Title: To Alexander Hamilton from Sharp Delany, [16–31 October 1789]
From: Delany, Sharp
To: Hamilton, Alexander


[Philadelphia, October 16–31, 1789]
Sir
My indisposition has prevented me from forwarding such remarks as I thought would have been of some use to you in directing the Revenue System but I hope soon to be able to lay them before you. Your letter of the 2nd Inclosing forms of keeping Accts I recd as also that of the 17th respecting the Bank and one covering a Letter to the Wardens. In respect to the Mode transmitted respecting weekly receipts & payments I would beg leave to mention that there seems to be some mistake made by the Clerk in Copying as the Mode for accounting for the ballance in hand mentions outstanding Bonds which can be no part of a Cash Acct. You also mention that in yours of Sept 22nd you directed weekly returns of Receipts & Payments. That Letter Sir I never received or I should punctually have complied with your directions. I now enclose you a Copy of my Cash Acct. and shall in future weekly forward the state thereof. The only letter I had the honor of receiving respecting returns was of the 14th sept. and agreeably thereto I supplyd Colo Duer with two Copies and in my answer requested your farther directions if they were not sufficient.
I have the Honour to be Sir   with great respect   Your most humble Servt

Sharp Delany
Oct

